Citation Nr: 0716807	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-34 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for hypertension, to 
include as secondary to a service connected disability.  

3.	Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in April 2005.  

The veteran testified at a hearing at the RO before a Member 
of the Board in December 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for PTSD and 
hypertension.  Review of the evidence of record indicates that 
he is in receipt of Social Security benefits.  Records 
pertaining to the award of such benefits by the Social 
Security Administration (SSA) have not been associated with 
the record certified for appellate review.  Such records may 
be of significant probative value in determining whether 
service connection for the disabilities at issue may be 
granted.  The Court of Appeals for Veterans Claims (Court) 
held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that 
the duty to assist requires VA to attempt to obtain records 
from other Federal agencies, including the SSA, when the VA 
has notice of the existence of such records.  The Court has 
made it abundantly clear that the records concerning awards of 
Social Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  The 
RO should contact the SSA and attempt to obtain copies of the 
decision granting benefits as well as any medical evidence 
used in reaching that decision.  

During his hearing before the undersigned, the veteran 
testified that he had been hospitalized on three occasions 
over the past eight years.  Records detailing treatment 
received during these periods of hospitalizations have not 
been associated with the claims file.  Additionally, the 
veteran testified that he had been on insulin for a period of 
time, and that he has been receiving outpatient treatment for 
his diabetes mellitus every three months.  Records of ongoing 
treatment for diabetes mellitus have not been associated with 
the claims file.  An attempt should be made to obtain all 
outstanding records of pertinent treatment. 

It is also noted that the veteran is claiming service 
connection for hypertension as secondary to a service 
connected disability.  In June 2006, service connection was 
established for renal insufficiency, rated 60 percent 
disabling.  The Board believes that a medical opinion 
regarding the possible etiologic relationship between renal 
insufficiency and hypertension should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and 
request all medical records utilized in 
the determination of benefit for the 
veteran by that agency.  

2.  The RO/AMC should contact the local VA 
medical center and request copies of all 
records of inpatient treatment as well as 
outpatient treatment since February 2006.  
With the veteran's assistance, any 
outstanding records of pertinent private 
treatment should also be obtained.

3.  The RO/AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to ascertain the likely 
etiology of his hypertension.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not (probability 50 percent 
or greater) that there is an etiologic 
relationship between the veteran's service 
connected renal insufficiency or diabetes 
mellitus and the development or 
aggravation of hypertension.  

4.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

